Citation Nr: 1022695	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to November 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in February 2005 and at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
in May 2009.  Transcripts of the hearings are of record.  

This matter was previously remanded by the Board for further 
development in July 2009.  


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of a low back injury, rated as 40 percent disabling; 
bilateral pes planus, rated as 30 percent disabling; 
irritable bowel with constipation (previously colitis) rated 
as 30 percent disabling; right knee chondromalacia with 
degenerative joint disease, rated as 10 percent disabling; 
and left knee chondromalcia with degenerative joint disease, 
rated as 10 percent disabling.  The combined disability 
evaluation is 80 percent.

2.  The Veteran's service-connected disabilities preclude 
substantially gainful employment consistent with her 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


TDIU

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, the 
appellant's non-service-connected disabilities and advancing 
age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself constitutes recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for residuals of a 
low back injury, rated as 40 percent disabling; bilateral pes 
planus, rated as 30 percent disabling; irritable bowel with 
constipation (previously colitis) rated as 30 percent 
disabling; right knee chondromalacia with degenerative joint 
disease, rated as 10 percent disabling; and left knee 
chondromalcia with degenerative joint disease, rated as 10 
percent disabling.  The combined total disability evaluation 
is 80 percent.  

The Veteran requested a TDIU in March 2004.  At that time, 
she indicated that the last time she had worked was in 
January 1997.  Her last employment was that of a mail 
handler.  

Social Security records received in conjunction with the 
Veteran's claim reveal that the Veteran was found to be 
disabled for Social Security purposes as of June 2, 1997.  
The primary diagnosis listed was cardiomyopathy with the 
secondary diagnosis being listed as essential hypertension.  

At the time of a June 2005 VA spine examination, it was noted 
that the Veteran would have a hard time with a job where she 
had to lift boxes from one table to another, even if they 
were light.  

At the time of her February 2005 hearing, the Veteran 
indicated that her low back and foot conditions had worsened.  
She stated that she was unemployable.  In her May 2005 
substantive appeal, the Veteran indicated that she was 
incapacitated many times and had to take to the bed with pain 
killers until her legs, back, and heart allowed her to move 
around.  She stated that she knew what she needed to do and 
could not afford to run to the VA doctor every time her 
system went haywire.  

At the time of a November 2006 VA foot examination, the 
Veteran reported that she last worked in 1997 at the post 
office.  She indicated that she stopped due to bilateral foot 
and knee pain and she stated that she also had arm problems 
after the post office moved to a much bigger building.  At 
the time of a November 2006 VA gastrointestinal examination, 
the Veteran reported having to be near a bathroom and having 
to watch her diet.  Following a November 2006 VA spine 
examination, the examiner indicated that the Veteran's 
bilateral knee arthritis, lumbar strain, and pes planus would 
impair physical labor.  The conditions would not impair 
sedentary labor.  

At the time of her May 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that it was her 
belief that she was unemployable as a result of her service-
connected disabilities.  The Veteran reported that it was her 
belief that the last time she worked was in 1998 for the 
postal service.  She stated that she had worked there for a 
little over 8 years.  The Veteran indicated that she left her 
job because it became too painful.  She noted that when they 
moved to a large building she had difficulty walking on the 
concrete floor.  She indicated that they never reassigned her 
to another position.  The Veteran also reported that she 
could not sit down for long periods because of her back 
condition.  She further stated that it would take her 10 
minutes to get to the bathroom from her position of working 
which was not good with her irritable bowel condition.  The 
Veteran reported that the medication she took for her back 
made her sleepy.  She also noted that the medication would 
constipate her.  She further indicated that she did not drive 
due to the medication she was taking for her back.  

In July 2009, the Board remanded this matter for additional 
development, with the examiner being requested to render an 
opinion as to the Veteran's employability, considering only 
her service-connected disabilities.  

The Veteran was afforded the requested VA examination in 
November 2009.  The examiner indicated that the claims folder 
had been reviewed.  With regard to the feet, the examiner 
stated that the Veteran had bilateral pes planus and mild 
hallux valgus associated with the pes planus.  With regard to 
irritable bowel syndrome, the Veteran reported having 
vomiting less than once per week.  She also noted having 
weekly constipation.  Diarrhea was also present on a constant 
basis, happening several times weekly.  As it related to the 
knees, the examiner diagnosed the Veteran with bilateral 
patellofemoral syndrome.  Finally, as to the back, the 
examiner diagnosed the Veteran as having degenerative disc 
disease.  

The examiner indicated that she had been asked to render an 
opinion as to whether it was at least as likely as not that 
the Veteran's service-connected disabilities, namely her low 
back injury residuals, bilateral pes planus, irritable bowel 
syndrome and bilateral chondromalacia with degenerative joint 
disease, precluded her from securing and following 
substantially gainful employment consistent with her 
education and occupational experience.  

The examiner indicated that the Veteran would be unlikely to 
tolerate a standing occupation, any that required ambulation 
on her feet with out significant breaks and one that did not 
require significant lifting or carrying, stooping, or 
kneeling.  She stated that the combination of bilateral foot 
pain, bilateral knee issues, and lumbar spine condition, 
especially in combination, would preclude this type of 
occupation.  The examiner also noted that the Veteran's 
irritable bowel issues continued to be an intermittent issue 
and as such would require a position that would necessitate 
nearby bathroom facilities.  The examiner indicated that she 
could not state that the Veteran would not be able to work, 
but her work experience had only been with occupations which 
required some level of labor which she was not able to 
perform at this time and she did not see where these 
conditions were likely to improve.  She noted that the 
Veteran's education did not lend itself easily to another 
position.  

Furthermore, she observed that retraining to obtain 
employment would have to overcome the Veteran's other health 
issues which included Type II diabetes; hypertension; goiter; 
cardiomyopathy; history of iron deficiency; history of acute 
pancreatitis; right carpal tunnel; tobacco abuse/dyspnea; 
hyperlipidemia; low back pain; corns and callosities; 
dyspnea; tobacco use disorder; cholelithiasis; retinal 
hemorrhage; and cataract.  The examiner stated that, 
therefore, she did not believe that the Veteran was 
employable or likely to become educated for employment 
placement.  

Based upon her service-connected disabilities, which include 
a 40 percent disability evaluation for residuals of a low 
back injury, the Veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a).

As noted above, the November 2009 VA examiner specifically 
stated that the Veteran would be unlikely to tolerate a 
standing occupation that required ambulation on her feet any 
more than 30 minutes with out significant breaks or one that 
required significant lifting or carrying, stooping, or 
kneeling.  She noted that the service-connected bilateral 
foot pain, bilateral knee issues, and lumbar spine condition, 
in combination, would preclude this type of occupation.  She 
further indicated that while she could not state that the 
Veteran would not be able to work, her work experience had 
only been with occupations which required some level of labor 
which she could not perform, with the conditions not likely 
to improve.  She also stated that the Veteran's education did 
not lend itself easily to another position.  

While the examiner noted that the Veteran had numerous other 
non-service connected disabilities, which would have to be 
overcome for retraining, she again reported that the Veteran 
was unemployable and unlikely to become educated for 
employment placement.  

Based upon the examiner's opinion, the Board finds that the 
Veteran is precluded from securing and following gainful 
employment based solely upon her service-connected 
disabilities, namely her low back disorder, bilateral knee 
disorder, and pes planus, consistent with her education and 
occupational experience, which almost exclusively involved 
manual labor.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, further assistance is not 
required to substantiate that element of the claim.


ORDER

Entitlement to TDIU is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


